Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 1 of 14 PageID 593




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TODD SMITH,

      Plaintiff,

v.                                                 Case No: 8:20-cv-2936-CEH-CPT

AUTOMATIC DATA PROCESSING,
INC. and CORELOGIC
BACKGROUND DATA, LLC,

      Defendants.
___________________________________/

                                     ORDER

      This matter comes before the Court on Defendant Automatic Data Processing,

Inc.’s (“ADP”) Motion to Dismiss Plaintiff’s Complaint (Doc. 11) and Defendant

Corelogic Background Data LLC’s (“Corelogic”) Motion to Dismiss Plaintiff’s

Complaint (Doc. 20). Plaintiff filed a response in opposition to Defendants’ motions

(Doc. 28), and ADP filed a reply. Doc. 36. In ADP’s motion to dismiss, it contends

the Complaint should be dismissed with prejudice as it names the wrong ADP entity

as Defendant, Plaintiff’s claims are preempted by the Fair Credit Reporting Act

(“FCRA”), and the claims are otherwise barred by the applicable statutes of

limitations. Corelogic moves to dismiss Plaintiff’s claims with prejudice because they

are time-barred. The Court, having considered the motions and being fully advised in

the premises, will sua sponte dismiss without prejudice Plaintiff’s Complaint as a
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 2 of 14 PageID 594




shotgun pleading, grant Plaintiff leave to file an amended complaint, and deny

Defendants’ motions as moot.1

I.     BACKGROUND2

       Plaintiff Todd Smith (“Plaintiff”), through counsel, filed a four-count complaint

against Defendants, ADP and Corelogic, in state court in November 2020. In his

Complaint, Plaintiff alleges claims of negligence and defamation. Doc. 1-1. In Count

I, Plaintiff sues ADP, alleging it is in the business of preparing and distributing reports

about individuals, including their criminal history. Id. ¶ 7. ADP prepared, distributed

and otherwise made available to people false reports stating that Smith was convicted

of child molestation, sexual assault on a child, and is a registered sex offender. Id. ¶ 8.

Since identifying someone as a child sexual offender is so highly offensive, Plaintiff

alleges ADP owed a special duty to ensure the information was accurate before

publishing it. Id. ¶ 9. ADP did not undertake a proper investigation to determine

whether the information was accurate, and in fact, ignored contradictory information

in the reports about Smith, including conflicting physical descriptions and residence

addresses. Id. ¶¶ 10, 11. Had ADP conducted a proper investigation, it would have

realized that there was more than one person named “Todd Smith” and that the


1
  Although the Court is denying the motions to dismiss as moot, the Court will address the
merits of the arguments raised therein, which may be helpful to Plaintiff, who is proceeding
pro se, when preparing an amended complaint.
2
  The following statement of facts is derived from the Plaintiff’s Complaint (Doc. 1-1), the
allegations of which the Court must accept as true in ruling on the instant motion, See Linder
v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin
Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).


                                              2
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 3 of 14 PageID 595




information it published about Plaintiff was false. Id. ¶ 12. As a result of ADP’s

negligence in publishing the false information, Plaintiff has suffered damages. Id.

       Count II of the Complaint alleges negligence against Corelogic. Corelogic is in

the business of gathering personal information about individuals and selling it to

reporting companies like ADP. Id. ¶ 14. The false information about Plaintiff described

in the Complaint that was improperly published by ADP was provided to ADP by

Corelogic. Id. ¶ 15. Corelogic knew the information it was providing to ADP would

be published, and that if the information was false, it could cause great harm given the

content of the information. Id. ¶ 16. Plaintiff alleges Corelogic owed a special duty to

investigate the alleged criminal convictions of Todd Smith before providing them to

ADP as charges against Plaintiff. Id. ¶ 17. Corelogic did not undertake an investigation

and ignored contradictory information learned about Plaintiff, including physical

characteristics and residences. Id. ¶ 18. Had Corelogic conducted a proper

investigation, it would have determined that the information it sold to ADP about

Todd Smith being a child molester and registered sex offender was false as to Plaintiff.

Id. ¶ 19.

       Counts III and IV allege claims for defamation against both Defendants.

Plaintiff alleges that Defendants’ statements that he is a child molester and registered

sex offender are false and constitute slander per se. Id. ¶ 21. Plaintiff alleges he has

suffered scorn, humiliation and financial ruin due to the defamatory statements. Id. ¶




                                           3
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 4 of 14 PageID 596




23. He further alleges ADP and Corelogic made the statements recklessly and without

any concern for their truth or falsity. Id. ¶ 26.

       On December 9, 2020, Defendants jointly removed the action to this Court

predicating the Court’s jurisdiction on diversity of citizenship and an amount in

controversy that exceeds $75,000.3 Doc. 1. Thereafter, Defendants filed the instant

motions to dismiss. Docs. 11, 20.

       On January 18, 2021, counsel for Plaintiff moved to withdraw, which the

Magistrate Judge granted. Docs. 21, 24. On February 24, 2021, Plaintiff, proceeding

pro se, responded to the motions to dismiss. Doc. 28. On March 10, 2021, with leave

of Court, ADP filed a reply. Doc. 36. Additionally, Plaintiff has filed numerous

documents, without leave of court, which appear to be offered in support of his

opposition to the motions to dismiss. See Docs. 35, 37, 40, 41, 50, 51, 52, 55, 58.

II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

conclusions and formulaic recitations of the elements of a cause of action are not

sufficient.   Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).



3
  Because the amount in controversy for purposes of diversity jurisdiction was not apparent
from Plaintiff’s Complaint nor the Notice of Removal, the Court issued an Order to Show
Cause to the Defendants directing them to provide the basis for the Court’s subject matter
jurisdiction. Doc. 64. Defendants responded (Docs. 66, 67), and the Court has accepted their
responses and discharged the show cause order. Doc. 68.
                                             4
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 5 of 14 PageID 597




Furthermore, mere naked assertions are not sufficient. Id. A complaint must contain

sufficient factual matter, which, if accepted as true, would “state a claim to relief that

is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted).    The court, however, is not bound to accept as true a legal

conclusion stated as a “factual allegation” in the complaint. Id.

       Pleadings from pro se litigants are held to a less stringent standard than pleadings

drafted by attorneys. Tannenbaum v. United States¸148 F.3d 1262, 1263 (11th Cir. 1998).

However, they still must meet minimal pleading standards. Pugh v. Farmers Home

Admin., 846 F. Supp. 60, 61 (M.D. Fla. 1994).

III.   DISCUSSION

A.     Strike Supplemental Filings

       Plaintiff has filed numerous supplemental filings without leave of Court. See

Docs. 35, 37, 40, 41, 50, 51, 52, 55, 58. Under the Local Rules of the Middle District

of Florida,4 a party may file a motion to which the opposing party may file a response.

See M.D. Fla. Local Rule 3.01. The motion must be accompanied by a memorandum

of law and is limited to twenty-five pages. M.D. Fla. Local Rule 3.01(a). The response

is limited to twenty pages. M.D. Fla. Local Rule 3.01(b). No further paper directed to

the motion, except in limited circumstances not applicable to the instant motions, may


4
  Plaintiff should familiarize himself with the Middle District of Florida’s local rules and may
find a copy on the Court’s website. See https://www.flmd.uscourts.gov/local-rules.
                                               5
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 6 of 14 PageID 598




be filed absent leave of court. M.D. Fla. Local Rule 3.01(d). ADP sought leave to file

a reply, which was granted. Docs. 31, 33. Plaintiff has not filed a motion requesting

he be allowed to file any further response, and thus his supplemental filings filed

without leave of Court are due to be stricken and will not be considered by the Court

in ruling on the instant motions. Accordingly, Plaintiff’s supplemental filings at Docs.

35, 37, 40, 41, 50, 51, 52, 55 and 58 will be stricken.

B.    Shotgun Pleading

      “A complaint that fails to articulate claims with sufficient clarity to allow the

defendant to frame a responsive pleading constitutes a ‘shotgun pleading.’” Lampkin-

Asam v. Volusia Cnty. Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008) (citation

omitted). The Eleventh Circuit has identified four general types of shotgun pleadings.

Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1322–23 (11th Cir. 2015).

Relevant here, a complaint that contains “multiple counts where each count adopts

the allegations of all preceding counts, causing each successive count to carry all that

came before and the last count to be a combination of the entire complaint” constitutes

a shotgun pleading. Id. at 1321. “The unifying characteristic of all types of shotgun

pleadings is that they fail to one degree or another, and in one way or another, to give

the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.” Id. When faced with a shotgun pleading, a court should strike the

complaint and instruct plaintiff to file a more definite statement. See Davis v. Coca-Cola

Bottling Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (collecting cases), abrogated on



                                            6
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 7 of 14 PageID 599




other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). The Eleventh Circuit

repeatedly condemns the use of shotgun pleadings for “imped[ing] the administration

of the district courts’ civil dockets.” PVC Windows, Inc. v. Babbitbay Beach Constr., N.V.,

598 F.3d 802, 806 n.4 (11th Cir. 2010). Shotgun pleadings require the district court to

sift through allegations in an attempt to separate the meritorious claims from the

unmeritorious, resulting in a “massive waste of judicial and private resources.” Id.

(citation omitted). Thus, the Eleventh Circuit has established that a shotgun pleading

is an unacceptable form of establishing a claim for relief.

      The Complaint here constitutes a shotgun pleading. Each of Plaintiff’s counts

incorporates all preceding paragraphs, including prior counts, resulting in the final

count constituting a culmination of the entire Complaint. This form of pleading is

exactly the type repeatedly condemned by the Eleventh Circuit. Therefore, the Court

will sua sponte dismiss the Complaint and grant Plaintiff leave to file an amended

complaint which conforms with the Federal Rules of Civil Procedure and the Local

Rules of the Middle District of Florida. In filing an amended complaint, Plaintiff shall

ensure that he avoids shotgun pleading pitfalls and complies with applicable pleading

requirements.

C.    Statute of Limitations

      Both ADP and Corelogic move to dismiss Plaintiff’s Complaint with prejudice

arguing his claims are barred by the applicable statutes of limitations. A “Rule 12(b)(6)

dismissal on statute of limitations grounds is appropriate only if it is apparent from the

face of the complaint that the claim is time-barred.” Bhd. of Locomotive Eng’rs &
                                            7
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 8 of 14 PageID 600




Trainmen Gen. Comm. of Adjustment CSX Transp. N. Lines v. CSX Transp., Inc., 522 F.3d

1190, 1194 (11th Cir. 2008). “A statute of limitations bar is an affirmative defense, and

. . . plaintiff[s][are] not required to negate an affirmative defense in [their] complaint.”

La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citations and

internal quotation marks omitted). Defendants acknowledge that it is not apparent

from the face of the Complaint that Plaintiff’s claims are time-barred. See Doc. 11 at 2

(“Plaintiff’s Complaint is devoid of any dates as to when the alleged claims accrued

against ADP, or whether the claims are timely before the Court.”); Doc. 20 at 2

(“Plaintiff’s Complaint does not provide any of [the] dates as to when the alleged

claims accrued against [Corelogic], or whether the claims are timely before the

Court.”). However, Defendants argue that the Court, in ruling on the instant motions,

may consider the November 1, 2011 consumer background report. ADP asserts this is

“the only report that could arguably be at issue.” Doc. 11 at 8. The Defendants cite

case law in their motions that the Court may consider documents attached to the

Complaint, but these cases are inapposite as Plaintiff does not attach the November 1,

2011 report, or any other report, as an exhibit to his Complaint.

       ADP references the report in its motion to dismiss and filed a copy of the report

under seal. See Docs. 11, 34. Additionally, ADP submits a declaration from the

compliance manager for ADP Screening and Selection Services, Inc.                   (“ADP

Screening”), who attests that ADP Screening prepared and furnished the background

screening report regarding Plaintiff to one of its customers on November 1, 2011 with



                                             8
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 9 of 14 PageID 601




information it received October 21, 2011. Doc. 11-1 at 2. Corelogic does not attach

any report to its motion to dismiss or offer any evidence of authenticity of the report.

      “In analyzing the sufficiency of the complaint, [the Court] limit[s] [its]

consideration to the well-pleaded factual allegations, documents central to or

referenced in the complaint, and matters judicially noticed.” La Grasta, 358 F.3d at

845. In certain circumstances, a court may also consider documents that are attached

to a motion to dismiss under the “incorporation by reference” doctrine. The Eleventh

Circuit has explained the incorporation by reference doctrine as follows:

             [A] document attached to a motion to dismiss may be
             considered by the court without converting the motion into
             one for summary judgment only if the attached document
             is: (1) central to the plaintiff’s claim; and (2) undisputed....
             “Undisputed” in this context means that the authenticity of
             the document is not challenged.

Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (internal citations omitted).

      It appears Plaintiff may be challenging the authenticity of the document. In his

response, Plaintiff opposes the Court sealing reports which ADP requests be sealed.

Specifically, Plaintiff states that the report is not the correct one used originally to

defame. Doc. 28 at 2. Additionally, in his response, Plaintiff references November 1,

2019, as being the date that the identity of the defamatory party became clear. Id. at

10. In its reply, ADP challenges Plaintiff’s statement that 2019 was the purported date

of discovery because this date contradicts other comments and documents. Such

factual disputes cannot be resolved on the instant motions and further illustrate that a

statute of limitations bar is not apparent from the face of the Complaint, nor has it


                                            9
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 10 of 14 PageID 602




 been established by undisputed documents at this juncture. Accordingly, a statute of

 limitations bar is not appropriate based on the current state of the pleadings.5

 D.     Preclusion by § 1681h(e) of the FCRA

        In its motion to dismiss, Defendant ADP also argues that Plaintiff’s negligence

 and defamation claims are barred because the Fair Credit Reporting Act preempts such

 state law claims in the absence of malice or willful intent to injure. The Eleventh

 Circuit has recognized that consumer reporting agencies (“CRA”) and companies that

 furnish information to CRAs are protected from state law claims of defamation and

 invasion of privacy unless the information provided is false and was given with the

 malicious or willful intent to injure the consumer. See Lofton-Taylor v. Verizon Wireless,

 262 F. App’x 999, 1001–02 (11th Cir. 2008). This applies to state law claims of

 negligence as well. See Genevish v. Wells Fargo Bank, No. 8:13-cv-402-VMC-AEP, 2013

 WL 1296276 (M.D. Fla. Apr. 1, 2013); Parks v. Experian Credit Bureau, No. 6:09-cv-

 1284-PCF-DAB, 2010 WL 5457345, at *3 (M.D. Fla. Feb. 4, 2010) (“The FCRA

 preempts claims brought by consumers pursuant to state law ‘in the nature of

 defamation, invasion of privacy, or negligence with respect to the reporting of

 information, . . . except as to false information furnished with malice or willful intent

 to injure such consumer.’”) (quoting 15 U.S.C. § 1681h(e)).




 5
  Defendants are not precluded from raising a statute of limitations defense in the future, and
 Plaintiff is advised that to the extent his claims rely solely on a 2011 report, such claims may
 be time-barred.
                                               10
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 11 of 14 PageID 603




         In relevant part, 15 U.S.C. § 1681h provides that, except in limited

 circumstances, “no consumer may bring any action or proceeding in the nature of

 defamation, invasion of privacy, or negligence with respect to the reporting of

 information against any consumer reporting agency, any user of information, or any

 person who furnishes information to a consumer reporting agency . . . based in whole

 or in part on the report except as to false information furnished with malice or willful

 intent to injure such consumer.” 15 U.S.C. § 1681h(e). While Plaintiff alleges the

 information reported was false, review of the Complaint reveals Plaintiff does not

 allege any malicious conduct or intent to injure by ADP. Rather, in Count I, Plaintiff

 alleges that if ADP had conducted a “proper investigation” it would have discovered

 the information was false and that Plaintiff was not the person who committed the

 crimes reported. Doc. 1-1 ¶¶ 11, 12. Similarly, in the defamation counts, although

 Plaintiff alleges that ADP made statements recklessly and without regard to their truth

 or falsity, id. ¶ 22, 26, Plaintiff does not allege any facts that ADP acted with malice or

 an intent to injure. Given the absence of any allegations that the statements were made

 maliciously or with a willful intent to injure, Plaintiff’s state law defamation and

 negligence claims against ADP would be precluded by § 1681h(e) of the FCRA and

 further supports dismissal of the claims against ADP.6 Lofton-Taylor, 262 F. App’x at

 1002.



 6
  Corelogic did not raise this argument as a basis for dismissal in its motion. However, it
 appears that the § 1681h(e) preclusion would similarly apply to the claims asserted against
 Corelogic, as Plaintiff asserts no factual allegations of malice or a willful intent to injure as it
                                                 11
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 12 of 14 PageID 604




 E.     Leave to Amend

        “[A] district court’s discretion to dismiss a complaint without leave to amend is

 ‘severely restrict[ed]’ by Fed. R. Civ. P. 15(a), which directs that leave to amend ‘shall

 be freely given when justice so requires.’” Thomas v. Town of Davie, 847 F.2d 771, 773

 (11th Cir. 1988) (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir.

 1981)). “In the absence of any apparent or declared reason—such as undue delay, bad

 faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

 by amendments previously allowed, undue prejudice to the opposing party by virtue

 of allowance of the amendment, futility of amendment, etc.—the leave sought should,

 as the rules require, be ‘freely given.’” Garfield v. NDC Health Corp., 466 F.3d 1255,

 1270 (11th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Because

 Plaintiff has not previously amended his complaint, discovery is ongoing, and there is

 no evidence of dilatory motive or prejudice, the Court will grant Plaintiff leave to

 amend. Nothing on the record before the Court suggests undue delay, bad faith, or

 dilatory motive on the part of Plaintiff, nor that Defendants will be unduly prejudiced

 if the Court allows Plaintiff the opportunity to amend his complaint. Therefore, the

 Court will allow Plaintiff leave to file an Amended Complaint.

 F.     ADP and ADP Screening

        ADP also urges dismissal is warranted because Plaintiff has named the wrong

 ADP entity as a Defendant. In moving to dismiss, ADP states that the entity that


 relates to Corelogic. Since Plaintiff is being afforded the opportunity to amend, any amended
 pleading should cure these pleading deficiencies as it relates to both Defendants.
                                              12
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 13 of 14 PageID 605




 issued the background screening report was actually ADP Screening and Selection

 Services, Inc., not Automatic Data Processing, Inc. Doc. 11 at 1, n.1. While the Court

 cannot dismiss the Complaint on the basis that documents outside the four corners of

 the Complaint suggest that Plaintiff may have named the wrong Defendant, because

 the Court is dismissing the Complaint for other reasons, the Court strongly

 recommends that Plaintiff—in the event he chooses to file an Amended Complaint—

 determine the proper entity to be sued.

         Accordingly, it is

         ORDERED:

         1.    The unauthorized filings by Plaintiff at Docs. 35, 37, 40, 41, 50, 51, 52,

 55, and 58 are STRICKEN.

         2.    Plaintiff’s Complaint (Doc. 1-1) is DISMISSED without prejudice as a

 shotgun pleading.

         3.    Plaintiff is granted leave to file an Amended Complaint within twenty-

 one (21) days, which must correct the deficiencies discussed herein.

         4.    Failure to file an amended complaint within the time provided will result

 in the dismissal of this action without further notice.

         5.    Defendant ADP’s Motion to Dismiss (Doc. 11) is DENIED as moot.

         6.    Defendant Corelogic’s Motion to Dismiss (Doc. 20) is DENIED as

 moot.




                                            13
Case 8:20-cv-02936-CEH-CPT Document 74 Filed 09/13/21 Page 14 of 14 PageID 606




       DONE AND ORDERED in Tampa, Florida on September 13, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties




                                      14
